AO 245B (Rev, 09/ 19)    Judgment in a Criminal Case    (form modified within District on Sept. 30, 2019)
                                                                                                               USDSSDNY
                         Sheet I



                                              UNITED STATES DISTRICT
                                                            Southern District of New York
                                                                                 )
               UNITED STATES OF AMERICA                                          )
                                    V.                                           )
                        GORDON FREEDMAN
                                                                                 )
                                                                                         Case Number: 19 CR 249-01 (KMW)
                                                                                 )
                                                                                 )       USM Number: 85457-054
                                                                                 )
                                                                                 )         Samuel Braverman, Esq . (AUSA Katherine Reilly)
                                                                                 )        Defendant's Attorney
THE DEFENDANT:
rYl pleaded guilty to count(s)           16
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found    guilty on count(s)
   after a plea of not gui lty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                                Offense Ended

21 USC 841(b)(1)(C)                 Distribution and Possession with Intent to Distribute Fentanyl                    4/13/2017           16

                                    and Oxycodone for No Legitimate Medical Purpose



       The defendant is sentenced as provided in pages 2 through                 _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found           not guilty on count(s)

li1 Count(s)    __    _.____________ D
                 all open                                         is     rYl are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines , restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                     7/8/2021
                                                                                Date of lmposi,tion of Judgment




                                                                                Signature of Judge     -                    •     ~



                                                                                                            KIMBA M. WOOD ., U.S .D.J .
                                                                                Name and Title of Judge



                                                                                 Date
AO 2458 (Re . 09/ 19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                  Judgment - Page   - =2-   of
 DEFENDANT: GORDONFREEDMAN
 CASE NUMBER: 19 CR 249-01 (KMW)

                                                            IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  210 months, to run concurrently with the sentence imposed in 18 CR 217 (KMW), and with credit for time served.




      ~ The court makes the following recommendations to the Bureau of Prisons:
           That the defendant be incarcerated at either FCI Pollock or FCI Oakdale, and a facility that can treat the defendc
           heart condition .




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                    D a.m.    D p.m.       on
                     ----------
           D as notified by the United States Marshal.

      ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           ~ before 2 p.m. on           9/8/2021
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                         By - - - - - - - - - - - - - - - - , - - - - - - -
                                                                                             DEPUTY UNITED ST ATES MARSHAL
AO 245B (Rev'. 09/ 19) Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ __      of - ----'--- -
DEFENDANT: GORDONFREEDMAN
CASE NUMBER: 19 CR 249-01 (KMW)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 3 years, to run concurrently with the term of supervised release imposed in 18 CR 217 (KMW)




                                                      MANDATORY CONDITIONS
I.    You must not commit another federal , state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (chec,k if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment- Page _ _ _ _ _ of - - - ' - - - -
DEFENDANT: GORDON FREEDMAN
CASE NUMBER: 19 CR 249-01 (KMW)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed , report to the court about, and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
IO . You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscourts .gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
AO 245 B (Rev. 09/ 19)   Judgment in a Criminal Case
                         Sheet 3D - Supervised Release
                                                                                                            5_
                                                                                            Judgment-Page _ _      of      7
DEFENDANT: GORDON FREEDMAN
CASE NUMBER: 19 CR 249-01 (KMW)

                                           SPECIAL CONDITIONS OF SUPERVISION
 The standard and mandatory conditions of supervised release will apply, along with the following special conditions:

 You must provide the probation officer with access to any requested financial information .

 You must not incur new credit charges or open additional lines of credit without the approval of the probation officer unless
 you have paid the fine imposed upon you.

 You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic communication ,
 data storage devices, cloud storage or media, and effects to a search by any United States Probation Officer, and if
 needed, with the assistance of any law enforcement. The search is to be conducted when there is reasonable suspicion
 concerning violation of a condition of supervision or unlawful conduct by the person being supervised. Failure to submit to
 a search may be grounds for revocation of release . You shall warn any other occupants that the premises may be subject
 to searches pursuant to this condition . Any search shall be conducted at a reasonable time and in a reasonable manner.

 You shall be supervised by the district of residence .
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment - Page   _.....,6,,___   of   7
 DEFENDANT: GORDONFREEDMAN
 CASE NUMBER: 19 CR 249-01 (KMW)
                                                 CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                Fine                    AVAA Assessment*              JVT A Assessment**
TOTALS            $    100.00               $                         $   40,000.00            $                             $



 D    The determination of restitution is deferred until
                                                               -----
                                                                             . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination .

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss** *               Restitution Ordered          Priority or Percentage




 TOTALS                               $                            0.00            $                     0.00
                                          ---------                                    ---------

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 l 2(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the              D fine     D restitution .
        D the interest requirement for the           D     fine     D restitution is modified as follows:

  * Amy, Vicky, :ind Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
  ** Justice for victims of Trafficking A.ct of2015 , Pub. L. No . 114-22.
  *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)   Judgment in a Crimin al Case
          .,           Sheet 6 - Schedule of Payments

                                                                                                         Judgment - Page   - ~Z-   of __J_
DEFENDANT: GORDON FREEDMAN
CASE NUMBER: 19 CR 249-01 (KMW)

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's abi lity to pay, payment of the total criminal monetary penalties is due as follows :

A     ltl     Lump sum payment of$         100.00                due immediately, balance due


              •    not later than                                    , or
              •    in accordance with    •    C,
                                                    •    D,      •    E, or     D F below; or

B     •       Payment to begin immediately (may be combined with              • c,     D D,or      D F below); or

 C    D       Payment in equal      _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e .g. , 30 or 60 days) after the date of this judgment; or

 D     D      Payment in equal       _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g. , months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e .g. , 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     liZ)   Special instructions regarding the payment of criminal monetary penalties:
               The fine is to be paid within 30 days .




 Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment of criminal monetary penalties is due dur
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inrr
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number                                                                                                    Corresponding Payee,
       Defendant and Co-Defendant Names                                                  Joint and Several
       (including defendant number)                           Total Amount                    Amount                      if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant 's interest in the following property to the United States:




 Payments shall be a2plied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessmen1
 (SJ fine principal, (b) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
